Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered August 29,1990, convicting him of murder in the second degree, attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the detective’s testimony at the Huntley hearing was contradictory and unworthy of belief, so that the hearing court erred in relying upon his testimony to deny that branch of the defendant’s omnibus motion which was to suppress statements made to police. It is well settled that " ' "[i]ssues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous” ’ ” (People v Bailey, 179 AD2d 662, quoting People v Matias, 137 AD2d 625, 626, quoting People v Armstead, 98 AD2d 726). Upon our review of the record, we perceive no basis to overturn the determination of the hearing court.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, O’Brien and Copertino, JJ., concur.